IN THE SUPREME COURT OF THE STATE OF DELAWARE


CHRISTIANA CARE HEALTH                   §
SERVICES,                                §
                                         §    No. 138, 2015
      Appellee Below-Appellant,          §
                                         §    Court Below: Superior Court
      v.                                 §    of the State of Delaware, in and for
                                         §    New Castle County
KENNETH S. DAVIS,                        §
                                         §    C.A. No. N14-A-05-012 VLM
      Appellant Below-Appellee.          §
                                         §

                            Submitted:   October 21, 2015
                            Decided:     November 3, 2015


Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

Upon appeal from the Superior Court. REVERSED.

Maria Paris Newill, Esquire, Gregory P. Skolnik, Esquire, Heckler & Frabizzio,
Wilmington, Delaware, for Appellant.

Michael B. Galbraith, Esquire, Weik, Nitsche, Dougherty, & Galbraith, Wilmington,
Delaware, for Appellee.


STRINE, Chief Justice:
                                 I.     INTRODUCTION

       This appeal addresses the Superior Court‟s decision to overrule a determination by

the Industrial Accident Board (the “IAB”) that the parties before it had reached a

settlement agreement, which barred a later claim for benefits due to permanent

impairment. Because it lacked a complete release that would have avoided any question

about its effect, the settlement agreement was less than ideally clear. But the IAB‟s

factual determination that the parties‟ settlement, which involved an express agreement

that the injury in question was resolved as an ongoing medical matter, precluded a future

claim for permanent impairment based on the same “resolved” injury was supported by

substantial evidence. Because the Superior Court was required to defer to the IAB‟s

factual determinations to the extent they were supported by substantial evidence, the

Superior Court erred by substituting its own factual findings for that of the IAB.

Moreover, there is no question that the settlement agreement was, as a legal matter, a

binding contract supported by adequate consideration.            Therefore, we reverse the

Superior Court‟s decision and reinstate the IAB‟s determination.

                                 II.     BACKGROUND1

       Kenneth Davis was employed by Christiana Care Health Services as a dishwasher

in its Nutrition Services department. On August 21, 2012, Davis was working when he

slipped and fell backwards, landing on his back. Davis filed a Petition to Determine



1
  Unless otherwise noted, all facts are taken from the IAB‟s order dated May 15, 2014. Davis v.
Christiana Care Health Servs., Hearing No. 1387075 (Industrial Accident Board, May 15, 2014)
[hereinafter IAB Order].
                                              1
Compensation Due with the IAB on December 11, 2012, alleging total disability since

the date of his fall.

       Dr. Crain2 saw Davis for a defense medical examination on February 27, 2013.3

Dr. Crain, wrote a report indicating “that any low back injury causally related to the work

accident was „resolved‟ and any ongoing symptoms were non-work related.”4

       On March 18, 2013, Christiana Care‟s counsel sent a settlement offer to Davis‟s

attorney.5 The letter provided that Christiana Care would “acknowledge the 8/21/12

work accident and a lumbar spine contusion – resolved” and specified certain discrete

medical bills that it would cover.6 In other words, Christiana Care‟s extremely modest

settlement offer was an attempt to agree that any work-related injury Davis suffered was

“resolved” and to prevent Davis from seeking benefits for an ongoing injury and

treatment. Although it extended this settlement offer, Christiana Care‟s position was that

Davis‟s back injury was due to a pre-existing gunshot injury that was unrelated to Davis‟s

employment. To the extent that any injury during his work contributed to Davis‟s back

troubles, Christiana Care maintained that this was resolved as of February 27, 2013 when

Dr. Crain examined him.




2
  There is no indication in the record of Dr. Crain‟s first name.
3
  The record does not include a copy of Dr. Crain‟s report.
4
  IAB Order at 2 (emphasis in original).
5
  App. to Opening Br. at 21–22 (Letter from Maria Paris Newill, Esquire to Gary S. Nitsche,
Esquire, Mar. 18, 2013).
6
  Id. at 21.
                                            2
       On May 13, 2013, Davis‟s attorney accepted Christiana Care‟s settlement offer in

an email, noting that he had “authority to accept the employer‟s settlement offer.”7

Davis‟s counsel explained that “[m]y understanding is that this will resolve all issues

presently pending before the board” and asked Christiana Care‟s attorney to “forward the

appropriate agreements & receipts to my office along with confirmations that the

aforementioned bills have been paid.”8 As noted, Davis had put before the IAB the

argument that he was rendered totally disabled by his fall and that Christiana Care had to

pay him a further stream of benefits as compensation for that loss.9

       Christiana Care‟s attorney replied to Davis by letter on May 16, 2013, confirming

the settlement and that Christiana Care agreed to “acknowledge the 8/21/12 work

accident and a lumbar spine contusion – resolved.”10 This letter further provided that it

“constitute[d] the complete settlement.”11 The parties jointly submitted the Department

of Labor‟s “Agreement as to Compensation” form on May 21, 2013, which was approved

on July 6, 2013.12

       On May 23, 2013, Christiana Care‟s attorney sent Davis‟s attorney the “„Medical

Only‟ Agreements and Final Receipts” and requested that Davis‟s attorney have Davis




7
   Id. at 23 (Email from Michael B. Galbraith, Esquire to Maria Paris Newill, Esquire, May 13,
2013).
8
  Id. (emphasis added).
9
    Industrial Accident Board Pre-Trial Memorandum, No. 1387075, at 2 (Feb. 19, 2013)
(clarifying that Davis sought “total disability benefits”).
10
    Id. at 25 (Letter from Maria Paris Newill, Esquire to Gary S. Nitsche, Esquire, May 16, 2013)
(emphasis added).
11
    Id. at 26.
12
    Id. at 32 (Office of Workers‟ Compensation Agreement as to Compensation, May 21, 2013).
                                               3
sign these settlement documents so that they could be filed with the IAB. 13                The

documents were returned to Christiana Care‟s attorney on June 20, 2013 and soon

thereafter filed with the IAB.

       Eight months later, on February 17, 2014, Davis filed another petition with the

IAB, alleging that he was 8% permanently impaired as a result of his August 2012 fall. 14

Christiana Care responded by filing a motion to dismiss the petition because it was

inconsistent with the parties‟ settlement agreement. Christiana Care‟s counsel also sent

the IAB a request for a hearing on this issue on April 16, 2014.

       After briefing by the parties, the IAB granted Christiana Care‟s motion and

dismissed Davis‟s petition with prejudice. It concluded that “the objective evidence

presented clearly indicates that the Employer has met its burden of proof to establish that

the parties agreed that the injury that was acknowledged was „lumbar spine contusion –

resolved‟, and that only a limited period of treatment would be paid.”15 The IAB noted

that the attorneys‟ exchange of correspondence created a valid settlement agreement and

that “[n]o objection was raised to the language of the settlement agreement until close to

one year post-settlement when the instant Petition alleging permanent impairment was

filed.”16

       Davis appealed the IAB‟s determination to the Superior Court. The Superior

Court overturned the IAB‟s decision, concluding that it was “unsupported by the

13
   Id. at 28 (Letter from Maria Paris Newill, Esquire to Gary S. Nitsche, Esquire, May 23, 2013).
14
   App. to Answering Br. at 27 (Petition to Determine Additional Compensation Due to Injured
Employee, Feb. 12, 2014). This petition was filed pursuant to 19 Del. C. § 2326.
15
   IAB Order at 4.
16
   Id.
                                               4
evidence.”17 The Superior Court reasoned that Christiana Care agreed in the settlement to

pay medical expenses through the date of Dr. Crain‟s examination but that the purpose of

the settlement agreement “was not to resolve claims related to permanent impairment.”18

Rather, the Superior Court concluded that “the „resolve‟ language in the settlement

discussions did not free [Christiana Care] of responsibility for the injury indefinitely” but

only indicated the parties‟ agreement that Davis “suffered a compensable, work-related

injury” and that “his medical bills were reasonable and causally related to the work

accident.”19 This appeal followed.

                                     III.   ANALYSIS

       On an appeal from the IAB, “the Superior Court does not sit as a trier of fact with

authority to weigh the evidence, determine questions of credibility, and make its own

factual findings and conclusions.”20 Thus, “the sole function of the Superior Court, as is

the function of this Court on appeal, is to determine whether or not there was substantial

evidence to support the finding of the [IAB].”21         “Substantial evidence means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”22    It is “more than a scintilla but less than a preponderance of the




17
   Davis v. Christiana Care Health Servs., 2015 WL 899599, at *3 (Del. Super. Feb. 27, 2015).
18
   Id.
19
   Id. at *5; see also id. at *3 (“[M]erely because an injury is described as resolved does not
mean that a claimant‟s case is fully „resolved‟ to the extent it precludes him from raising
additional claims that he might be entitled to receive for his work-related injury.”).
20
   Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
21
   Id. at 64.
22
   Histed v. E.I. DuPont de Nemours & Co., 621 A.2d 340, 342 (Del. 1993) (internal quotation
marks omitted).
                                              5
evidence.”23 Thus, we give considerable deference to the IAB‟s decision and uphold the

Superior Court‟s reversal of it “[o]nly when there is no satisfactory proof in support of a

factual finding of the Board.”24 Although our review of the IAB‟s legal determinations is

de novo,25 we give heavy weight to the IAB‟s application of legal principles in the

specialized context of our state‟s workers‟ compensation scheme, because the IAB has

the occasion to give life to that scheme on a weekly basis in the many cases that come

before it.26

       We find that the IAB‟s decision was supported by substantial evidence and thus

that the Superior Court was required to defer to it. The ability of parties to settle a

workers‟ compensation claim is undisputed, and Delaware law favors such agreements.27

The Superior Court, however, found that the exchange of correspondence between the

parties‟ attorneys did not amount to a settlement agreement as to all future claims arising



23
   Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104 (Del. 1988).
24
   Johnson, 213 A.2d at 67 (emphasis added).
25
   Person-Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009); Anchor Motor
Freight v. Ciabattoni, 716 A.2d 154, 156 (Del. 1998); Chavez v. David’s Bridal, 979 A.2d 1129,
1133 (Del. Super. 2008).
26
   See Histed, 621 A.2d at 342 (“When factual determinations are at issue, we must take due
account of the experience and specialized competence of the Board and of the purposes of our
workers‟ compensation law.”); Spring Constr. Co. v. Mendez, 1992 WL 302072, at *2 (Del.
Super. Sept. 15, 1992) (“Since one of the most compelling reasons for creating administrative
agencies is to allow the judicial system to make use of the knowledge and experience of
specialists, this Court would be wasting this resource if it lightly dismissed the fruits of such
expertise. It may not do so when the decision is based on substantial evidence and the product of
an orderly deductive process.”).
27
   See Crescent/Mach I Partners, L.P. v. Dr Pepper Bottling Co. of Tex., 962 A.2d 205, 208 (Del.
2008) (“Delaware law favors settlements and treats them as binding contracts.”); Chavez, 979
A.2d at 1134 (“[I]n a settlement agreement, a party may effectively waive his or her right to
petition the [IAB] for additional compensation by agreeing to free an employer for responsibility
of the injury.”).
                                               6
out of Davis‟s fall.28 Admittedly, the parties here could have been more clear about

creating such an agreement, simply by using a general release and adding an exception

for the one category of claims that could still be made, which was for any unpaid bills for

treatment during the period before Dr. Crain‟s evaluation. But, in contrast to the Superior

Court, we cannot conclude that the IAB was without substantial evidence to rule as it did

when the course of the uncontradicted negotiating process, and particularly the final

settlement agreement, so clearly manifested that the parties were agreeing that the injury

was “resolved.”29 That agreement is inconsistent with Davis‟s later contention that the

injury was not in fact resolved and that he suffered a permanent impairment for which

Christiana Care would be responsible in further payments.30



28
   See Davis, 2015 WL 899599, at *3 (“This Court finds that the Board‟s interpretation of the
parties‟ agreement was evidenced by its May 15, 2014 Order is unsupported by the evidence
presented at the Legal Hearing.”).
29
   App. to Opening Br. at 32 (Office of Workers‟ Compensation Agreement as to Compensation,
May 21, 2013).
30
   Under Davis‟s understanding of this agreement, he got payments for medical expenses from
Christiana Care and an acknowledgement by Christiana Care that Davis had suffered an injury in
the fall that caused him harm. In exchange, though, Davis contends that Christiana Care got
nothing, other than a de facto continuance of the case to a later date at which Davis could revive
his claim that the fall caused him serious injury, against a backdrop where Christiana Care would
have acknowledged that the fall caused him injury. The “resolved” nature of the injury and the
dispute would therefore have been no resolution at all. The IAB was well within its discretion to
conclude that Davis‟s written acceptance broadly indicating that the settlement would resolve all
claims pending before the Board, and the signed agreement clearly noting that Davis‟s contusion
was “resolved,” meant that Davis could not bring future claims contending that any injury from
the fall was causing him further compensable costs of any kind.
         At oral argument, counsel for Davis could not remember exactly what claims Davis was
making as of the time of settlement. The record reveals that they were broad and included both
“total disability benefits” and “partial disability benefits.” Industrial Accident Board Pre-Trial
Memorandum, No. 1387075, at 2 (Feb. 19, 2013). This context supports the IAB‟s conclusion
that Christiana Care was willing to provide Davis with limited relief it did not believe he
deserved (payment of medical costs that Christiana Care actually contended were attributable to
both pre-existing and subsequent non-work injuries to Davis‟s lower back) in order “to avoid the
                                                7
       Furthermore, Davis‟s argument that an acceptance email that did not match

Christiana Care‟s settlement offer word-for-word was a counteroffer is without merit.31

The IAB was within its discretion to reject that argument because the final settlement

agreement signed by Davis contained the precise term he claims to have desired to

exclude.    Specifically, the compensation agreement provided, “Nature/Part of Body:

lumbar spine contusion, resolved.”32 Thus, the parties created a valid and enforceable

settlement agreement, which provided that Davis‟s back injuries were “resolved” as of

February 27, 2013. That agreement was neither an admission of liability on Christiana

Care‟s part nor a commutation of benefits.33          Rather, the settlement agreement that

Davis‟s counsel negotiated and he signed was an acknowledgement that any back injury

Davis suffered as a result of his fall was resolved and that his claims against Christiana

Care were limited to those for outstanding medical treatment incurred before February

27, 2013.

       Therefore, the judgment of the Superior Court of February 27, 2015 is reversed,

and the Industrial Accident Board‟s order of May 15, 2014 is reinstated.

need for a Hearing on the Petition and incurring the associated litigation costs/expenses.” IAB
Order at 4.
31
   Davis argues “that the parties did not have a meeting of the minds on all material terms of the
settlement agreement because the acceptance was not on identical terms to the offer” and thus
that Davis‟s “settlement email constituted a counteroffer.” Answering Br. at 16.
32
   App. to Opening Br. at 32 (Office of Workers‟ Compensation Agreement as to Compensation,
May 21, 2013).
33
   The Superior Court noted that Delaware‟s workers‟ compensation statute permits an employer
and employee to settle their case through commutation. See 19 Del. C. § 2358. This statute
permits, with IAB approval, the employer to pay the employee “one large lump sum payment
instead of many small monthly payments that may extend for years.” Ciabattoni, 716 A.2d at
157. We agree with Christiana Care that the settlement did not involve a commutation of
benefits because Christiana Care never agreed that the benefits were due and was not seeking to
commute in the sense that the statute means.
                                                8